DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa et al. (JP 2015226368 A, the machine translation of which has been provided).
RE claim 1, Ishikawa teaches an embedded magnet type rotor 10B (Figs.7, 8) used for a rotating electric machine (¶ 24), comprising: a laminated core 26 formed by laminating a plurality of steel plates 28 (¶ 24); a magnet 38 provided in a magnet insertion hole 36 of the laminated core 26; and an end plate 30 provided at an end of the laminated core 26 so as to close the magnet insertion hole 36, wherein a pair of adjacent steel plates 28 are fixed by pressing a steel plate fixing protrusion 62b of one of the steel plates 28 into a steel plate fixing hole 64b of the other steel plate 28 (Fig.7), 

RE claim 7/1, Ishikawa teaches a cross-sectional shape of the plate fixing protrusion 62a is the same as a cross-sectional shape of the steel plate fixing protrusion 62b (Fig.7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of Ogami et al. (US 2010/0001606 A1).
RE claim 5/1, Ishikawa has been discussed above. Ishikawa does not teach the end plate is made of austenitic stainless steel.
Ogami teaches end plate 30a, 30b is made of austenitic stainless steel (¶ 27). The stainless steel would provide rigidity strength while reducing the possibility of rusting for the rotor core assembly.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ishikawa by having the end plate to be made of austenitic stainless steel, as taught by Ogami, for the same reasons as discussed above.
Furthermore, one ordinary skill would have found it obvious to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of Toida et al. (US 2020/0153295 A1).
RE claim 6/1, Ishikawa has been discussed above. Ishikawa does not teach a thickness of the end plate is larger than a thickness of the steel plates.
Toida a thickness of the end plate 25 is larger than a thickness of the steel plates 14 (Fig.3 and ¶ 22) that the end plates may be machined in adjusting balance of rotation of the rotor (¶ 22).
.

Allowable Subject Matter
Claims 2-4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
RE claim 2/1, the prior-art does not teach, inter alia, the laminated core has a shaft holding portion, a magnet holding portion, and a plurality of connecting portions extending radially from the shaft holding portion to the magnet holding portion, the shaft holding portion is located on an inner peripheral side of the laminated core and has an insertion hole through which the rotating shaft is inserted, the magnet holding portion is located on an outer peripheral side of the laminated core and has the magnet insertion hole, in the plurality of connecting portions, the connecting portions arranged at odd-numbered positions on the basis of a predetermined one are referred to as first connecting portions, and the connecting portions arranged at even- numbered positions are referred to as second connecting portions, the steel plate fixing hole is arranged at the same circumferential position with respect to the first connecting portion, and the plate fixing hole is arranged at the same circumferential position with respect to the second connecting portion.
Claims 3 and 8 are allowable for their dependency on claim 1.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/THOMAS TRUONG/Primary Examiner, Art Unit 2834